Order entered February 28, 2022




                                   In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                            No. 05-22-00124-CV

                    IN RE ISMAEL H. PADILLA, Relator

         Original Proceeding from the County Criminal Court No. 5
                           Dallas County, Texas
                    Trial Court Cause No. M78-02585-F

                                  ORDER
              Before Justices Molberg, Pedersen, III, and Garcia

     Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus.


                                          /s/   DENNISE GARCIA
                                                JUSTICE